265 S.W.3d 357 (2008)
Donald ZEISER, Appellant,
v.
Amir H. TAJKARIMI and Three Rivers Systems, Inc., Respondents.
No. ED 90399.
Missouri Court of Appeals, Eastern District, Division Two.
September 30, 2008.
Dennis J. Campbell, Kansas City, MO, for appellant.
Gregory H. Wolk, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Donald K. Zeiser (hereinafter, "Zeiser") appeals from the trial court's judgment entered after a jury returned a verdict in favor of Amir Tajkarimi and Three Rivers Systems, Inc. (hereinafter and collectively, "Three Rivers") on his claim of breach of contract. Zeiser asserts Three Rivers had no defense against his claims for breach of contract and damages and was entitled to judgment as a matter of law.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the *358 reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).